CONFORMED COPY

--------------------------------------------------------------------------------



ULTRA RESOURCES, INC.
 
THIRD SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT
 
Dated as of October 12, 2010
 
$315,000,000 4.51% Senior Notes, 2010 Series E, due October 12, 2020
$35,000,000 4.66% Senior Notes, 2010 Series F, due October 12, 2022
$175,000,000 4.91% Senior Notes, 2010 Series G, due October 13, 2025
 

--------------------------------------------------------------------------------

2010 Series E PPN: 90388@ AJ0
2010 Series F PPN: 90388@ AK7
2010 Series G PPN: 90388@ AL5


 
 

--------------------------------------------------------------------------------

 
 
ULTRA RESOURCES, INC.
363 N Sam Houston Parkway E
Suite 1200
Houston Texas 77060
Phone: 281-876-0120
Fax: 281-876-2831
  
THIRD SUPPLEMENT TO MASTER NOTE PURCHASE
AGREEMENT DATED AS OF MARCH 6, 2008
 
Dated as of October 12, 2010


TO EACH OF THE PURCHASERS LISTED IN
THE ATTACHED SCHEDULE A:
 
Ladies and Gentlemen:
 
This Third Supplement to Master Note Purchase Agreement (the “Supplement” or
“this Agreement”) is among ULTRA RESOURCES, INC., a Wyoming corporation (the
“Company”), and the institutional investors named on the attached Schedule A
(the “Purchasers”).
 
Reference is hereby made to the Master Note Purchase Agreement dated as of March
6, 2008 (the “Note Purchase Agreement”) between the Company and the purchasers
listed on Schedule A thereto.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed in the Note Purchase Agreement.  Reference is
further made to Section 1.2 of the Note Purchase Agreement, which provides that
each series of Additional Notes will be issued pursuant to a Supplement.
 
The Company agrees with the Purchasers as follows:
 
1.           Authorization of the New Series of Additional Notes.  The Company
has authorized the issue and sale of $525,000,000 aggregate principal amount of
Notes consisting of (i) $315,000,000 aggregate principal amount of its 4.51%
Senior Notes, 2010 Series E, due October 12, 2020 (the “2010 Series E Notes”);
(ii) $35,000,000 aggregate principal amount of its 4.66% Senior Notes, 2010
Series F, due October 12, 2022 (the “2010 Series F Notes”); and (iii)
$175,000,000 aggregate principal amount of its 4.91% Senior Notes, 2010 Series
G, due October 13, 2025 (the “2010 Series G Notes” and, together with the 2010
Series E Notes and the 2010 Series F Notes, the “October 2010 Series Notes”).
The October 2010 Series Notes, together with the Series 2008 Notes, the Series
2009 Notes and the Series 2010 Notes heretofore issued pursuant to the Note
Purchase Agreement and each series of Additional Notes that may from time to
time hereafter be issued pursuant to the provisions of Section 1.2 of the Note
Purchase Agreement, are collectively referred to as the “Notes” (such term shall
also include any such notes issued in substitution therefor pursuant to Section
13 of the Note Purchase Agreement). The October 2010 Series Notes shall be
substantially in the form set out in Exhibits 1(a), 1(b), and 1(c) to this
Supplement, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company.
  
 
 

--------------------------------------------------------------------------------

 
    
2.           Sale and Purchase of October 2010 Series Notes.  Subject to the
terms and conditions herein and in the Note Purchase Agreement, the Company will
issue and sell to each Purchaser and each Purchaser will purchase from the
Company, at the Closing provided for in Section 3, October 2010 Series Notes in
the principal amount specified opposite such Purchaser’s name in the attached
Schedule A at the purchase price of 100% of the principal amount thereof.  The
obligations of the Purchasers are several and not joint obligations and each
Purchaser shall have no liability to any Person for the performance or
non-performance by any other Purchaser hereunder.
 
3.           Closing.  The sale and purchase of the October 2010 Series Notes to
be purchased by the Purchasers shall occur at the offices of Foley & Lardner
LLP, 321 North Clark Street, Suite 2800, Chicago, Illinois 60654, at 9:00 a.m.,
Chicago time, at a closing on October 12, 2010 or on such other Business Day
thereafter on or prior to October 31, 2010 as may be agreed upon by the Company
and you and the other Purchasers (the “Closing”).  At the Closing, the Company
will deliver to you the October 2010 Series Notes to be purchased by you at the
Closing (as indicated on the attached Schedule A) in the form of a single Note
(or such greater number of October 2010 Series Notes in denominations of at
least $500,000 as you may request) dated the date of the Closing and registered
in your name (or in the name of your nominee), against delivery by you to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to account number 192648101 at JP Morgan Chase Bank, NA,
New York, New York, ABA number 021000021.  If at the Closing the Company fails
to tender such October 2010 Series Notes to any Purchaser as provided above in
this Section 3, or any of the conditions specified in Section 4 shall not have
been fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at such
Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.
 
4.           Conditions to Closing.  Each Purchaser’s obligation to purchase and
pay for the October 2010 Series Notes to be sold to such Purchaser at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to
or at the Closing, of the conditions set forth in Section 4 of the Note Purchase
Agreement, as hereafter modified and to the following additional conditions:
 
(a)           References in Section 4 of the Note Purchase Agreement to the
“Series 2008 Notes” shall be deemed to be references to the October 2010 Series
Notes being issued at the Closing and references to the “Closing” shall be
deemed to refer to the Closing, as such term is defined in this Supplement;
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Except as supplemented, amended or superseded by the
representations and warranties set forth in Schedule 4, each of the
representations and warranties of the Company set forth in Section 5 of the Note
Purchase Agreement and of the Parent and UP Energy under the Parent Guaranty
shall be correct as of the date of the Closing and each of the Company, the
Parent and UP Energy shall have delivered to each Purchaser an Officer’s
Certificate, dated the date of the Closing certifying that such condition has
been fulfilled;


(c)           The reference in Section 4.3 of the Note Purchase Agreement to the
resolutions “relating to the authorization, execution and delivery of the Notes,
this Agreement and the Parent Guaranty” shall be deemed to be a reference to the
October 2010 Series Notes issued at the Closing, this Supplement and the
confirmation of the Parent Guaranty set forth herein (“Confirmation of the
Parent Guaranty”);
 
(d)           The reference in Section 4.10 of the Note Purchase Agreement to
the “Parent Guaranty” shall be deemed to be a reference to the Confirmation of
the Parent Guaranty;
 
(e)           The reference in Section 4.12 of the Note Purchase Agreement to
“this Agreement” shall be deemed to be a reference to this Supplement; and
 
(f)            Contemporaneously with the Closing, the Company shall sell to
each Purchaser, and each Purchaser shall purchase, the October 2010 Series Notes
to be purchased by such Purchaser at the Closing as specified in Schedule A.
 
5.           Prepayments of the October 2010 Series Notes.  No regularly
scheduled prepayments are due on the October 2010 Series Notes prior to their
stated maturity.  For the avoidance of doubt, the provisions of Section 8 of the
Note Purchase Agreement shall apply to the October 2010 Series Notes.
 
6.           Representations of the Purchasers.  Each Purchaser represents and
warrants that with respect to the October 2010 Series Notes purchased by such
Purchaser on the date of the Closing, the representations and warranties set
forth in Section 6 of the Note Purchase Agreement are true and correct on the
date hereof with respect to the purchase of such October 2010 Series Notes.
 
7.           Applicability of Note Purchase Agreement.  The Company and each
Purchaser agree to be bound by and comply with the terms and provisions of the
Note Purchase Agreement as supplemented by this Supplement as fully and
completely as if such Purchaser were an original signatory to the Note Purchase
Agreement.
 
8.           Electronic Delivery.  For purposes of the October 2010 Series
Notes, Section 7.3 of the Note Purchase Agreement is modified to read as
follows:
 
 
3

--------------------------------------------------------------------------------

 
 
“Financial statements, officers’ certificates and other documents required to be
delivered by the Company pursuant to Sections 7.1(a), (b), (c), (d) or (e) and
Section 7.2 shall be deemed to have been delivered if (i) such financial
statements and other documents satisfying the requirements of Section 7.1 and if
applicable the related certificate satisfying the requirement of Section 7.2 are
delivered to you and each other holder of October 2010 Series Notes by e-mail or
(ii) with respect to such financial statements, the Parent or the Company, as
applicable, shall have timely filed such Form 10-Q or Form 10-K, satisfying the
requirements of Section 7.1(a), (b) or (c) as the case may be, with the SEC on
“EDGAR” and shall have made such Form available on its home page on the
worldwide web (at the date of this Agreement located at
http://www.ultrapetroleum.com) or (iii) such financial statements satisfying the
requirements of Section 7.1(a), (b), (c) or (d) and related certificate
satisfying the requirements of Section 7.2 are timely posted by or on behalf of
the Company on IntraLinks or on any other similar website to which each holder
of Notes has free access or (iv) the Company or the Parent shall have filed any
of the items referred to in Section 7.1(e) with the SEC on “EDGAR” or shall have
made such items available on its home page on the worldwide web or if any of
such items are timely posted by or on behalf of the Company or the Parent on
IntraLinks or on any other similar website to which each holder of Notes has
free access; provided however, that in the case of any of clause (ii), (iii) or
(iv), the Company or the Parent shall, not later than the date on which such
information or financial statements or other documents are required by the
applicable provision of this Agreement to be delivered to holders of Notes, give
notice, which may be by e-mail, to each holder of Notes of such posting or
filing.”


9.           Liens Securing Obligations Under Credit Agreement.  Anything in the
Note Purchase Agreement to the contrary notwithstanding, the Company will not,
and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist, directly or indirectly, any Lien on its properties or assets,
including capital stock, whether now owned or hereafter acquired, in favor of
the lenders or other creditors who are party to the Credit Agreement to secure
loans under the Credit Agreement unless concurrently therewith the Company shall
make or cause to be made effective provision whereby the Notes are secured by
such Lien equally and ratably with any and all other Indebtedness thereby
secured pursuant to terms reasonably acceptable to the Required Holders.  A
default by the Company in the performance of or compliance with this Section 9
shall be deemed to be an Event of Default under Section 11(c) of the Note
Purchase Agreement, for all purposes under the Note Purchase Agreement.
 
10.         Consolidated Leverage Ratio.
 
(a)           For the benefit of the October 2010 Series Notes, Section 10.1 of
the Note Purchase Agreement is modified to read as follows:
 
“The Company will not permit the Consolidated Leverage Ratio, determined as of
any Quarter End Date, to be greater than 3.50 to 1.00.”


(b)           The provisions of Section 1.5 of the Note Purchase Agreement shall
not apply to the October 2010 Series Notes.
 
 
4

--------------------------------------------------------------------------------

 


(c)           A default by the Company in the performance of or compliance with
Section 10.1 of the Note Purchase Agreement (as modified pursuant to paragraph
(a) above and Section 11 below) shall be deemed to be an Event of Default under
the Note Purchase Agreement with respect to the October 2010 Series Notes.  If
such an Event of Default has occurred and is continuing, for purposes of Section
12.1(b) of the Note Purchase Agreement, the holders of at least 51% in principal
amount of the October 2010 Series Notes at the time outstanding (exclusive of
October 2010 Series Notes then owned by the Company or any of its Affiliates)
may at any time at its or their option, by notice or notices to the Company,
declare all of the October 2010 Series Notes then outstanding immediately due
and payable.  Any October 2010 Series Notes becoming due and payable under this
paragraph (c) shall be deemed for purposes of the Note Purchase Agreement to
have become due and payable under Section 12.1 of the Note Purchase
Agreement.  Furthermore, at any time after the October 2010 Series Notes have
been declared due and payable pursuant to this paragraph (c), the holders of at
least 51% in principal amount of the October 2010 Series Notes at the time
outstanding (exclusive of October 2010 Series Notes then owned by the Company or
any of its Affiliates) may rescind and annul any such declaration and its
consequences if the requirements of clauses (a), (b), (c) and (d) of Section
12.3 have been satisfied with respect to the October 2010 Series Notes.  No such
rescission or annulment will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.  The provisions of this
paragraph (c) may only be amended or waived with the written consent of the
holder of each October Series 2010 Note at the time outstanding.


(d)           For the avoidance of doubt, the provisions of Section 10(a) of
this Supplement and this paragraph (d) may only be amended or waived with the
written consent of the holders of at least 51% in principal amount of the
October 2010 Series Notes outstanding (exclusive of October Series 2010 Notes
then owned by the Company or any of its Affiliates).
 
11.           FAS No. 159.  For purposes of determining compliance with Sections
10.1 and 10.2 of the Note Purchase Agreement, any election by the Company to
measure an item of Indebtedness using fair value (as permitted by Statement of
Financial Accounting Standards No. 159 or any similar accounting standard) shall
be disregarded and such determination shall be made as if such election had not
been made.


12.           Line of Business.  The Company agrees that neither the Company nor
its Restricted Subsidiaries will engage in any business unrelated to the oil and
gas industry if, as a result, the general nature of the business in which the
Company and its Restricted Subsidiaries, taken as a whole, would then be engaged
would be substantially changed from the general nature of the business in which
the Company and its Restricted Subsidiaries, taken as a whole, are engaged on
the date of the Closing.  A default by the Company in the performance of or
compliance with this Section 12 shall be deemed to be an Event of Default under
Section 11(c) of the Note Purchase Agreement, for all purposes under the Note
Purchase Agreement.
 

13.           Acknowledgement Regarding the Meaning of the Term Required
Holders.  The Company and the Purchasers acknowledge that, except as provided in
Section 10(c) of this Supplement or as may be provided in a similar provision in
any future Supplement granting rights to only a certain series of Notes, for the
avoidance of doubt, the term “Required Holders,” as defined in Schedule B and
used in Sections 12.1 and 12.3 of the Note Purchase Agreement, means the holders
of at least 51% in principal amount of all Notes outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates) whether or not the Note
Purchase Agreement or Supplement pursuant to which any of such Notes were or may
be issued affords such Notes the benefit of the covenant, the breach or
noncompliance with which gives rise to the applicable Event of Default, and the
holders of such Notes shall be entitled to vote on any such acceleration or
rescission.


 
5

--------------------------------------------------------------------------------

 
 
14.           Consolidating or Consolidated Financial Statements.  Anything in
the Note Purchase Agreement to the contrary notwithstanding, if, as of the date
of any financial statements delivered pursuant to Sections 7.1(a) or 7.1(b) of
the Note Purchase Agreement, the assets of the Company and its Restricted
Subsidiaries account for less than 90% of the consolidated total assets of the
Parent and its Subsidiaries, concurrently with the delivery of such financial
statements, at the Company’s option either (i) audited consolidating financial
statements for the Company and its Restricted Subsidiaries for the period and
date covered by such financial statements or (ii) audited consolidated financial
statements for the Company and its Restricted Subsidiaries for the period and
date covered by such financial statements.
 
 
6

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, please sign the accompanying
counterpart of this Agreement and return it to the Company, whereupon the
foregoing shall become a binding agreement between you and the Company.  This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.


Very truly yours,
 
ULTRA RESOURCES, INC.
   
By:
/s/ Marshall D. Smith
Name:  
Marshall D. Smith
Title:
Chief Financial Officer

 

 
S-1

--------------------------------------------------------------------------------

 
 
CONFIRMATION OF PARENT GUARANTY
 
Each of the undersigned acknowledges receipt of the foregoing Third Supplement
dated as of October 12, 2010 to the Master Note Purchase Agreement dated as of
March 6, 2008 and confirms the continuing validity and enforceability against
such undersigned of the Parent Guaranty.


ULTRA PETROLEUM CORP.
   
By:
/s/ Marshall D. Smith
Name: 
Marshall D. Smith
Title:
Chief Financial Officer
   
UP ENERGY CORPORATION
   
By:
/s/ Marshall D. Smith
Name:   
Marshall D. Smith
Title:
Chief Financial Officer



 
S-22

--------------------------------------------------------------------------------

 
 
Schedule 4 to
Third Supplement
 

SUPPLEMENTAL REPRESENTATIONS
 
The Company represents and warrants to each Purchaser that, except as
hereinafter set forth in this Schedule 4, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct in all material respects as of the date of the Closing with the same
force and effect as if each reference to “Series 2008 Notes” set forth therein
was modified to refer to the “October 2010 Series Notes”, each reference to
“this Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by this Supplement and each reference to the “Parent Guaranty” was
modified to refer to the Parent Guaranty and the Confirmation of the Parent
Guaranty.  The Section references hereinafter set forth correspond to the
similar sections of the Note Purchase Agreement that are supplemented hereby:
 
Section 5.3. Disclosure.   The Company, through its agents, J.P. Morgan
Securities Inc., Citigroup Global Market Inc., Deutsche Bank Securities Inc. and
BMO Capital Markets, has delivered to you and each other Purchaser a copy of a
Private Placement Memorandum and a Supplement to Private Placement Memorandum,
each dated September 2010 (collectively, the “Memorandum”), relating to the
transactions contemplated hereby.  This Agreement and the First Supplement and
Second Supplement hereto, the Memorandum, the documents, certificates or other
writings identified in Schedule 5.3 to this Supplement by or on behalf of the
Company in connection with the transactions contemplated hereby and the
financial statements and other documents listed in Schedule 5.5 to this
Supplement (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements being referred to, collectively, as
the “Disclosure Documents”), as of their respective dates, taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.  Except as disclosed in the
Disclosure Documents, since December 31, 2009, there has been no change in the
financial condition, operations, business or properties of the Company or any
Subsidiary except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to you and each Other Purchaser a copy of the financial statements of
the Parent and its Subsidiaries listed on Schedule 5.5 to this Supplement.  All
of said financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Parent and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of quarterly financial
statements, to normal year-end adjustments and the absence of footnotes).  The
Parent and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.


 
1

--------------------------------------------------------------------------------

 
 
Section 5.13.  Private Offering by the Company.  Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than you, the other
Purchasers and not more than 65 other Institutional Investors, each of which has
been offered the October 2010 Series Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the October
2010 Series Notes to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.
 
Section 5.14. Use of Proceeds; Margin Regulations.  Net proceeds from the sale
of the October 2010 Series Notes will be used to refinance existing Indebtedness
or for general corporate purposes.  No part of the proceeds from the sale of the
October 2010 Series Notes pursuant to this Supplement will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221) (other than the stock of the Parent), or for the purpose of buying
or carrying or trading in any securities under such circumstances as to subject
you and the other Purchasers to the reporting requirements of Regulation U (or a
violation of such Regulation) or to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 20% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 20% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 to this Supplement sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of the dates set
forth therein (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries.  Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or any
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.


Section 5.18 Environmental Matters.


(a)           No Responsible Officer has actual knowledge of any claim or any
proceeding raising any claim against the Company or any of its Subsidiaries or
any of their respective real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


 
2

--------------------------------------------------------------------------------

 
 
(b)           No Responsible Officer of the Company has actual knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.


(c)           No Responsible Officer has actual knowledge that the Company or
any Subsidiary has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them or  has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; and


(d)           No Responsible Officer has actual knowledge that any building on
real property now owned, leased or operated by the Company or any Subsidiary is
not in compliance with applicable Environmental Laws, except where failure to
comply could, individually or in the aggregate, not reasonably be expected to
result in a Material Adverse Effect.

 
3

--------------------------------------------------------------------------------

 

Schedule 5.3 to
Third Supplement
 
DISCLOSURE
 
Form 10-K filed by Ultra Petroleum Corp with the SEC for year ended December 31,
2009
 
Form 10-Qs filed by Ultra Petroleum Corp with the SEC for quarters ended March
31, 2010 and June 30, 2010


Schedule 5.3
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.5 to
Third Supplement


FINANCIAL STATEMENTS


Audited financial statements set forth in Form 10K as of December 31, 2006 filed
by Ultra Petroleum Corp. with the SEC
 
Audited financial statements set forth in Form 10K as of December 31, 2007 filed
by Ultra Petroleum Corp. with the SEC
 
Audited financial statements set forth in Form 10K as of December 31, 2008 filed
by Ultra Petroleum Corp. with the SEC
 
Audited financial statements set forth in Form 10K as of December 31, 2009 filed
by Ultra Petroleum Corp. with the SEC
 
Unaudited financial statements set forth in Form 10-Qs filed by Ultra Petroleum
Corporation with the SEC for quarters ended March 31, 2010 and June 30, 2010


Schedule 5.5
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.15 to
Third Supplement
 

EXISTING INDEBTEDNESS
 
1.
Indebtedness as of June 30, 2010:

 
(a) 
Notes issued pursuant to the Master Note Purchase Agreement, the First
Supplement thereto and the Second Supplement thereto

 
Maker thereof:
Ultra Resources, Inc.
   
Guarantors:
Ultra Petroleum Corp. and UP Energy Corporation
   
Obligees:
The Noteholders
   
Outstanding Principal:
$300 million notes issued March 2008 pursuant to the Master Note Purchase
Agreement
     
$235 million notes issued March 2009 pursuant to the First Supplement to the
Master Note Purchase Agreement
     
$500 million notes issued January and February 2010 pursuant to the Second
Supplement to the Master Note Purchase Agreement
   
Collateral:
None

 
(b) 
Indebtedness under the Credit Agreement dated as of April 30, 2007 as amended by
the First Amendment dated as of November 5, 2007, among Ultra Resources, Inc.,
as borrower, JPMorgan Chase Bank, N.A. as Administrative Agent and the Lenders
as therein defined



Borrower:
Ultra Resources, Inc.
   
Guarantors:
Ultra Petroleum Corp. and UP Energy Corporation
   
Obligees:
The Lenders
   
Outstanding Principal:
US$146,000,000
   
Collateral:
None

 
Schedule 5.15
 
 
 

--------------------------------------------------------------------------------

 
 
2.
Changes after June 30, 2010 in the amounts, interest rates, sinking funds,
installment payments or maturities:



(a) 
Issuance of the additional notes, the Series October 2010 Series Notes

 
Maker thereof:
Ultra Resources, Inc.
   
Guarantors:
Ultra Petroleum Corp. and UP Energy Corporation
   
Obligees:
The Noteholders
   
Outstanding Principal:
$525 million notes issued October 2010 pursuant to the Third Supplement to the
Master Note Purchase Agreement
   
Collateral:
None

 
(b) 
Borrowings and repayments under the Credit Agreement in the ordinary course of
business.  Loans under the Credit Agreement that are outstanding on the date of
the Closing will be prepaid in whole or in part with the proceeds of the
issuance of the October 2010 Series Notes.



3. 
Instruments that impose restrictions on the incurring of Indebtedness of the
Company:

 
The Credit Agreement
 
The Note Purchase Agreement, the First Supplement and Second Supplement thereto
and this Supplement

 
2

--------------------------------------------------------------------------------

 

Exhibit 1(a) to
Third Supplement
 
[FORM OF 2010 SERIES E NOTE]
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION EXCEPT PURSUANT TO AN
EXEMPTION THEREFROM UNDER SUCH ACT.
 
ULTRA RESOURCES, INC.
 
4.51% Senior Note, 2010 Series E, due October 12, 2020


No. RE-[__]
[Date]
$[________]
  
PPN: 90388@ AJ0



FOR VALUE RECEIVED, the undersigned, ULTRA RESOURCES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Wyoming, promises to pay to [         ], or registered assigns, the principal
sum of $[              ] on October 12, 2020, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 4.51% per annum from the date hereof, payable
semiannually, on March 1 and September 1 in each year, commencing on March 1,
2011, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at a rate per annum from time to time equal to the
greater of (i) 6.51% or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. from time to time in New York, New York as its “base”
or “prime” rate, on any overdue payment of interest, any overdue payment
(including any overdue prepayment) of principal and any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), but in each case in no event in excess of
the maximum nonusurious rate of interest permitted under applicable law.
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Master Note Purchase Agreement dated as of March 6, 2008, as
supplemented by a First Supplement dated as of March 5, 2009, a Second
Supplement dated as of January 28, 2010 and a Third Supplement dated as of
October 12, 2010 (as so supplemented and from time to time amended and
supplemented, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.
 
Exhibit 1(a)
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the state of New York excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.


ULTRA RESOURCES, INC.
   
By:
   
Name:  
Marshall D. Smith
Title:
Chief Financial Officer

 

 
2

--------------------------------------------------------------------------------

 
 
Exhibit 1(b) to
Third Supplement
 
[FORM OF 2010 SERIES F NOTE]
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION EXCEPT PURSUANT TO AN
EXEMPTION THEREFROM UNDER SUCH ACT.
 
ULTRA RESOURCES, INC.
 
4.66% Senior Note, 2010 Series F, due October 12, 2022


No. RF-[__]
[Date]
$[________]
  
PPN: 90388@ AK7



FOR VALUE RECEIVED, the undersigned, ULTRA RESOURCES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Wyoming, promises to pay to [         ], or registered assigns, the principal
sum of $[              ] on October 12, 2022, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 4.66% per annum from the date hereof, payable
semiannually, on March 1 and September 1 in each year, commencing on March 1,
2011, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at a rate per annum from time to time equal to the
greater of (i) 6.66% or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. from time to time in New York, New York as its “base”
or “prime” rate, on any overdue payment of interest, any overdue payment
(including any overdue prepayment) of principal and any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), but in each case in no event in excess of
the maximum nonusurious rate of interest permitted under applicable law.


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
 
Exhibit 1(b)
 

 
 

--------------------------------------------------------------------------------

 
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Master Note Purchase Agreement dated as of March 6, 2008, as
supplemented by a First Supplement dated as of March 5, 2009, a Second
Supplement dated as of January 28, 2010 and a Third Supplement dated as of
October 12, 2010 (as so supplemented and from time to time amended and
supplemented, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the state of New York excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.


ULTRA RESOURCES, INC.
   
By:
  
Name:  
Marshall D. Smith
Title:
Chief Financial Officer



 
2

--------------------------------------------------------------------------------

 
 
Exhibit 1(c) to
Third Supplement
 
[FORM OF 2010 SERIES G NOTE]
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION EXCEPT PURSUANT TO AN
EXEMPTION THEREFROM UNDER SUCH ACT.
 
ULTRA RESOURCES, INC.
 
4.91% Senior Note, 2010 Series G, due October 13, 2025
 

No. RG-[__]
[Date]
$[________]
PPN: 90388@ AL5



FOR VALUE RECEIVED, the undersigned, ULTRA RESOURCES, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Wyoming, promises to pay to [         ], or registered assigns, the principal
sum of $[              ] on October 13, 2025, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 4.91% per annum from the date hereof, payable
semiannually, on March 1 and September 1 in each year, commencing on March 1,
2011, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, at a rate per annum from time to time equal to the
greater of (i) 6.91% or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. from time to time in New York, New York as its “base”
or “prime” rate, on any overdue payment of interest, any overdue payment
(including any overdue prepayment) of principal and any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand), but in each case in no event in excess of
the maximum nonusurious rate of interest permitted under applicable law.
 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.
     
Exhibit 1(c)
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Master Note Purchase Agreement dated as of March 6, 2008, as
supplemented by a First Supplement dated as of March 5, 2009, a Second
Supplement dated as of January 28, 2010 and a Third Supplement dated as of
October 12, 2010 (as so supplemented and from time to time amended and
supplemented, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, (i)
to have agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) to have made the representations set forth in
Sections 6.1 and 6.2 of the Note Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the state of New York excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.


ULTRA RESOURCES, INC.
   
By:
  
Name:  
Marshall D. Smith
Title:
Chief Financial Officer

 
 
2

--------------------------------------------------------------------------------

 

 
 